                 Case 19-17540-LMI Doc 50 Filed 06/17/20 Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In Re:                                                           Case #19-17540-LMI
Debtor: Raymond Aviles, Jr.                                      Chapter 13

                     FINAL REPORT OF LOSS MITIGATION MEDIATOR
The undersigned court-appointed Mortgage Modification Mediation Mediator, reports
to the court as follows:

A. The final Mortgage Modification Mediation Mediator (MMM) conference was conducted on
06-18-2020 and the following parties were present:

1. [   ] The Debtor:
2. [   ] The Debtor's Attorney:
3. [   ] The Lender's Representative:
4. [   ] The Lender's Attorney:

B. The final MMM conference was scheduled for 06-18-2020 but not conducted for the
following reason:

1. [ x ] The parties settled prior to attending
2. [ ] The case was dismissed
3. [ ] The debtor failed to attend
4. [ ] The debtor's attorney failed to attend
5. [ ] The lender failed to attend
6. [ ] The lender's attorney failed to attend
7. [ ] Other

C. The result of the MMM conference is as follows:

1. [   ] The parties reached an agreement
2. [   ] The parties did not reach an agreement



Dated: 06.17.20                         Signature of Mediator:        //s// Anthony Roca
                                        Printed Name: Anthony Roca
                                        Address: 6303 Blue Lagoon Drive Suite 400 Miami, FL
                                        33126
Copies To:                              Phone: (305) 771-3529
[All Parties to Mediation]              Email: tony@rocalaw.com
